[Cite as State v. Harwell, 2022-Ohio-2706.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                      :
                                                    :
         Plaintiff-Appellee                         :   Appellate Case No. 29318
                                                    :
 v.                                                 :   Trial Court Case No. 2012-CR-2367
                                                    :
 MICHAEL D. HARWELL                                 :   (Criminal Appeal from
                                                    :   Common Pleas Court)
         Defendant-Appellant                        :
                                                    :

                                               ...........

                                              OPINION

                             Rendered on the 5th day of August, 2022.

                                               ...........

MATHIAS H. HECK, JR. by LISA M. LIGHT, Atty. Reg. No. 0097348, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

MICHAEL D. HARWELL, #A687-427, London Correctional Institution, P.O. Box 69,
London, Ohio 43140
     Defendant-Appellant, Pro Se

                                              .............

EPLEY, J.
                                                                                          -2-


       {¶ 1} Defendant-Appellant Michael D. Harwell appeals from the Montgomery

County Court of Common Pleas’ order denying his application for post-conviction DNA

testing. For the reasons that follow, the judgment of the trial court will be affirmed.

       I.     Facts and Procedural History

       {¶ 2} The following facts are taken from this Court’s opinion in Harwell’s direct

appeal, State v. Harwell, 2d Dist. Montgomery No. 25852, 2015-Ohio-2966.

       {¶ 3} On June 14, 2012, Jonathon Lambes and Jason Miller met at Lambes’s

house to set up a potential drug deal. The following day, June 15, 2012, Miller came back

to Lambes’s residence with a man called “B,” later identified as Harwell. After the meeting,

Miller called Lambes to arrange a sale of two ounces of cocaine to “B.”

       {¶ 4} Following the request, Lambes contacted his supplier, Lori Peak, to see if

she was willing to do business with “B.” According to Peak, Lambes asked her to remove

three grams from the two ounces of cocaine as a “finders fee” and replace it with baking

soda. Peak did as Lambes requested and testified that the cocaine she sold was a 70/30

cut, meaning it was 70 percent cocaine and 30 percent baking soda, fish scale, or

creatine.

       {¶ 5} After Peak agreed to meet “B,” Lambes testified that “B” picked him up at his

house and drove him to Peak’s residence. When the two men arrived, other people were

present at the house, including Peak’s children and her own supplier. Peak testified that

she gave “B” two ounces of cocaine in exchange for $2,400 in cash. “B” asked Peak if

she “cut” the cocaine, to which she replied “no.” Following the transaction, Peak and “B”

exchanged numbers, and after “B” and Lambes left, Peak noticed that “B” was driving a
                                                                                         -3-


white pickup truck with lettering on the doors and a ladder and ladder rack in the back of

the vehicle. Lambes also testified that “B” drove a white truck with a company name on

the doors. Another male was spotted in the passenger seat of the truck, but he never

went inside Peak’s home.

       {¶ 6} After concluding the drug deal at Peak’s home, Lambes testified that “B”

dropped him back off at his house and told him he “had just made a friend.” Trial Tr. at

764. Later that day, however, “B” called Peak to demand his money back because he

was unable to cook the two ounces of cocaine into crack. Peak told the jury that “B”

threatened to “shoot up [her] house” and kill her children if she did not return the money.

Trial Tr. at 1002. Around that same time, Lambes returned to Peak’s house to pick up

some more cocaine and observed Peak having an angry phone conversation with “B.”

After the call ended and Peak explained what had happened, Lambes called “B” multiple

times to calm him down and work things out. However, Lambes recounted that “B”

continued making threats and said he was going to “shoot up the house” if his money was

not returned. Trial Tr. at 773.

       {¶ 7} Based on the threats, Peak gathered her children and, along with Lambes,

dropped them off at her aunt’s house. Once they returned home, Peak contacted Kevin,

her supplier, who came over with an unknown male and female. Both Peak and Lambes

testified that Kevin was armed. Understanding the severity of the situation, Lambes began

calling family and friends for money.

       {¶ 8} “B” came back to Peak’s house later that night. Lambes testified that “B” and

Kevin had a discussion in which Kevin placed the blame on Lambes. After Kevin informed
                                                                                           -4-


“B” that he would not be reimbursing the money, “B” asked Lambes if he had it. In

response, Lambes told “B” that he could get the money, but they would have to drive to

a place near Indian Lake to retrieve it. Lambes told the jury that “B” then walked him out

to “B’s” white truck, and once inside, noticed that a gun lay in between them, and that “B”

kept his hand on the gun as they drove away. After departing, Lambes asked if they were

going to Indian Lake, to which “B” responded “no” and that “he’s not going out there to

get set up.” Trial Tr. at 783. “B” then took Lambes’s cell phone.

       {¶ 9} “B” drove Lambes to a Domino’s Pizza at the corner of Airway and Smithville

Roads. Lambes told the jury that when they arrived, a purple car pulled up and two or

three men walked up to the truck, one of them being the passenger Lambes had seen in

“B’s” truck earlier that day. While at Domino’s, Lambes used “B’s” phone to call his

mother, but he was unable to come up with any money. “B” then made several calls,

including one to Miller, who he instructed to meet them on the corner of Huffman Avenue

and John Street.

       {¶ 10} Melissa Mesarosh, a friend of Miller, was with Miller when he received a call

from someone named “B.” According to Mesarosh, Miller seemed nervous on the phone

and told the person on the other line: “Well, don’t hold this against me, I didn’t have

anything to do with it, that’s why I set you two up and I * * * wasn’t involved.” Trial Tr. at

1286. Miller then told Mesarosh that “a ‘B’ guy had his dude held hostage over some

money[.]” Trial Tr. at 1287. She further explained that Miller was scared to go to John

Street because he thought they were going to kill him. Mesarosh asserted Miller left

despite this fear and that she never heard from him again.
                                                                                              -5-


       {¶ 11} Miller’s fiancé, Emily Kincaid, told the jury that at approximately 11:20 pm

she received a text message from Miller saying “Come to John. If I’m dead, they killed

me.” Trial Tr. at 1348. Kincaid took a photograph of the message, and it was admitted as

evidence. She further stated that she had on many occasions transported Miller to the

John Street location and she would oftentimes see a white truck and a purple car there.

       {¶ 12} When “B” and Lambes arrived at John Street, Lambes testified that he was

told not to run. He asserted that on the way, “B” threatened him, and as a result, he stayed

in the vehicle for fear of being shot and killed. Lambes then observed “B” walk over to the

same purple car that was at Domino’s and noticed Miller approaching. “B” walked up to

Miller, patted him down, and pulled something from his waist band. Miller was then led to

“B’s” truck and placed in the back seat. Lambes claimed he had no idea where “B” was

taking them.

       {¶ 13} While they were driving, Miller began to pick a fight with Lambes, calling

him names and hitting him in the back of the head. Lambes told the jury that Miller offered

to “do him in” and asked “B” for a gun. Trial Tr. at 795. Lambes also recalled “B” telling

Miller, “If you don’t kill [Lambes] I’m a kill both y’all.” Trial Tr. at 797. Shortly thereafter,

the truck pulled off the highway, parked, and Lambes and Miller were told to get out of

the vehicle. Lambes recalled that, when they walked to the back of the truck, he saw the

man who rode as “B’s” passenger earlier in the day exit the purple car holding a 9

millimeter pistol.

       {¶ 14} Lambes testified that “B” approached him and pushed him to the ground.

Lambes then stated that he got up and took off running into the woods. As he was running,
                                                                                      -6-


Lambes heard four to five gunshots, a short pause, and then two more gunshots, a

scream, and then a couple more shots.

      {¶ 15} While running through the woods, Lambes fell and hit his head. He also

stated that he ran out of his shoes and began crawling with no idea where he was.

Eventually, Lambes emerged from the woods and came to a house. He testified that he

pounded on the door, but no one answered. He then saw another house and did the

same, but again, no one answered. Phyllis Rose, a resident of one of the houses, told the

jury that on the night in question, someone pounded on her door at approximately 11:55

p.m., but she did not answer it because her husband was not home.

      {¶ 16} Lambes then ran toward a golf course where he saw a light off in the

distance; the light ended up being the 19th Hole Karaoke Bar. There, a patron let Lambes

use his phone to call his mother and then gave Lambes a ride to the Kroger on Smithville

where his mother picked him up.

      {¶ 17} As for Miller, at 12:14 a.m. on the morning of June 16, 2012, a 911 call was

placed by a passerby alerting the police to a body lying on the 3500 block of Guthrie

Road. Officer David House testified that when he arrived on scene, he found Miller’s body

lying unresponsive in a large pool of blood, and medics pronounced him dead at the

scene. Forensic pathologist Dr. Robert Shott testified that Miller’s death was caused by

multiple gunshot wounds to his head, leg, arms, and abdomen.

      {¶ 18} Evidence technician John Malott conducted a search of the crime scene

and discovered four 9-millimeter cartridge casings as well as three plastic baggies

containing cocaine and heroin. Further inspection of the area uncovered a fifth casing.
                                                                                          -7-


Chris Monturo, an expert witness from the Miami Valley Regional Crime Lab, testified that

the five cartridge casings were fired from two separate guns.

       {¶ 19} Lead detective Rebecca Rasor testified that, during her investigation,

Lambes, Peak, and Angela Stark (a friend of Peak’s who was at her house when Harwell

came over) all identified Harwell as being the man they knew as “B.” Detective Rasor also

obtained phone records from Lambes and Miller which confirmed that Harwell’s phone

had contacted or received calls from Miller’s phone 11 times on June 15. The State also

presented FBI special agent Kevin Horan, a cellular analyst, who testified that Harwell’s

phone was within the vicinity of the cell tower near the crime scene.

       {¶ 20} Further, Detective Rasor testified that she obtained BMV records

establishing that Harwell owned a white pickup truck at the time of the murder, and a clerk

from the Montgomery County Auto Title Department stated that a duplicate title was

issued for Harwell’s truck four days after the murder. The clerk also told the jury that the

truck was transferred to a man named Jeffery Washington on September 29, 2012.

Lambes, Peak, and Stark all identified a photo of Washington’s truck as the one driven

by Harwell on June 15, 2012.

       {¶ 21} In his defense, Harwell attempted to establish an alibi through the testimony

of his neighbor, Demetrice Norris. Norris claimed that on June 15, 2012, he saw Harwell

at his house on Lexington Avenue around 10:00 pm, but Norris could not account for

Harwell’s whereabouts at the time of the abductions and shooting.

       {¶ 22} On November 16, 2012, Harwell was indicted on two counts of murder; two

counts of attempted murder; kidnapping (terrorize/physical harm); kidnapping (restrain),
                                                                                           -8-


two counts of kidnapping (felony or flight); two counts of felonious assault (deadly

weapon); one count of felonious assault (serious physical harm); and one count of having

weapons under disability. All the counts, except for having weapons under disability, had

three-year firearms specifications attached.

       {¶ 23} Following a July 2013 jury trial, Harwell was found guilty of the first 13

counts and, subsequently, the trial court found him guilty after a bench trial of having

weapons while under disability. After merging some of the offenses, the court sentenced

Harwell to an aggregate prison term of 32 years to life. On appeal, Harwell’s attempted

felony murder convictions were vacated as a result of State v. Nolan, 141 Ohio St.3d 454,

2014-Ohio-4800, 25 N.E.3d 1016, and the matter was remanded for resentencing, where

he again was given an aggregate term of 32 years to life in prison.

       {¶ 24} Between 2015 and 2021, Harwell filed multiple unsuccessful challenges to

his conviction. On May 4, 2021, he filed an application for post-conviction DNA testing

with the trial court, as he wanted cartridge casings and Lambes’s t-shirt checked for “touch

DNA.” On November 4, 2021, after briefing from both sides, the trial court denied

Harwell’s application for post-conviction DNA testing, reasoning that he had failed to meet

the criteria set out in R.C. 2953.74(B)(1). The court also held that his application failed to

meet the criteria listed in R.C. 2953.74(C), specifically that Harwell’s identity was not at

issue during the trial, and therefore the DNA testing would not be outcome determinative.

       {¶ 25} Harwell appeals the trial court’s judgment and raises three related

assignments of error.

       II.    Post-Conviction DNA Testing
                                                                                            -9-


       {¶ 26} Harwell has raised three separate assignments of error: (1) the trial court

misapplied the law by relying on the wrong section of R.C. 2953.74 when it determined

that his post-conviction DNA application should be denied; (2) the trial court erred by

denying his request for DNA testing; and (3) the trial court abused its discretion when it

found he had failed to meet the requirements of R.C. 2953.74(C) because multiple

suspects could have committed the crime. His claims can be distilled down to one: the

trial court erred by denying his application for post-conviction DNA testing. We disagree.

       {¶ 27} Since 2003, Ohio has given those convicted of certain crimes the ability to

have post-conviction DNA testing performed, recognizing that DNA technologies have

rapidly advanced, allowing for more accurate and sophisticated results than were

previously possible. See Am.Sub.S.B. No. 11; Am.Sub.S.B. No. 262; Am.Sub. S.B. No.

77; see also former and current R.C. 2953.71 through R.C. 2953.83. Ohio courts have

acknowledged this, noting “the law’s never-ending quest to ensure that no innocent

person be convicted.” State v. Emerick, 2d Dist. Montgomery No. 24215, 2011-Ohio-

5543, ¶ 31.

       {¶ 28} Under R.C. 2953.74(B)(1), an eligible offender (there is no dispute that

Harwell was eligible) may apply for post-conviction DNA testing if he or she did not have

a DNA test at trial. The court may accept the application only if the offender “shows that

DNA exclusion when analyzed in the context of and upon consideration of all available

admissible evidence related to the subject offender’s case * * * would have been outcome

determinative at the trial stage, * * * and at the time of the trial, * * * DNA testing was not

generally accepted, the results of DNA testing were not generally admissible in evidence,
                                                                                         -10-


or DNA testing was not yet available.” R.C. 2953.74(B)(1).

       {¶ 29} “Outcome determinative” means that “had the results of DNA testing of the

subject offender been presented at the trial of the subject offender requesting DNA testing

and been found relevant and admissible” with respect to the offense for which the offender

was convicted and is requesting the DNA testing, and had those results been analyzed

in the context of and upon consideration of all available admissible evidence related to

the offender’s case, “there is a strong probability that no reasonable factfinder would have

found the offender guilty of that offense.” State v. Hughes, 2d Dist. Montgomery No.

27433, 2017-Ohio-8250, ¶ 18; R.C. 2953.71(L). A trial court’s decision whether a result

would be outcome determinative is reviewed for an abuse of discretion. State v. Sells,

2017-Ohio-987, 86 N.E.3d 891, ¶ 5 (2d Dist.); see also State v. Bunch, 7th Dist. Mahoning

No. 14 MA 168, 2015-Ohio-4151, ¶ 94.

       {¶ 30} In this case, the trial court found that Harwell failed to satisfy multiple

sections of R.C. 2953.74. R.C. 2953.74(B)(1) applies when DNA testing was not utilized

at trial, and both parties concede that no testing of the subject evidence was performed

prior to the 2013 proceeding. Therefore, for Harwell to be successful, he would have to

establish one of several important facts: (1) that DNA testing was not generally acceptable

in 2013; (2) the results of DNA testing were not generally admissible; or (3) that DNA

testing was not yet available. In addition, Harwell would have to demonstrate that the

results would have been outcome determinative.

       {¶ 31} Harwell argues that while DNA testing was generally accepted and available

in 2013, “[t]he use of touch DNA was still not completely accepted by the courts or the
                                                                                            -11-


scientific community.” Appellant’s Brief at 15-16. He tries to cast doubt on the general

acceptability of “touch DNA” specifically by citing cases from other states (which were all

decided before his trial), but even if the cases were persuasive, his argument was not

raised below, and therefore he is foreclosed from raising it for the first time now. See State

v. Auerswald, 9th Dist. Medina No. 18CA0033-M, 2019-Ohio-1148, ¶ 9. Further, in his

memorandum to the trial court, he admitted that “at the time [of trial] DNA testing was

generally accepted and available. Touch DNA and STR-DNA had been around for several

years, since roughly 2007.” Defendant’s memorandum contra at 6. His argument below

is self-defeating now.

       {¶ 32} Even though the trial court did not need to go any further – it was correct in

denying Harwell’s application based on his inability to meet the requirements of R.C.

2953.74(B)(1) – it also explained that his application would fail under R.C. 2953.74(C).

       {¶ 33} Under R.C. 2953.74(C)(3), the trial court may only accept an application for

DNA testing if, “at the trial stage * * *, the identity of the person who committed the offense

was an issue.” As the State points out, it was not. Harwell was convicted as the principal

and/or aider and abettor under a complicity theory; there were two men involved: Harwell

and the man in the purple car. After he escaped and was interviewed by the police,

Lambes identified Harwell in a photo spread as being involved in the kidnapping and

shooting, and then at trial, Lambes acknowledged him as the perpetrator. Lambes also

testified that he was “not going to forget who drove me around for a couple hours of my

life just to take me somewhere just to have me done in. I’m not going to forget that face[.]”

Trial Tr. at 872.
                                                                                          -12-


       {¶ 34} Both Peak and Stark also identified Harwell in a photo spread and at trial.

Peak recalled that Harwell bought drugs from her that day, that he was angry he could

not “cook” his cocaine, and that Lambes left her house with Harwell in a white truck. Stark

also testified that Harwell was at Peak’s house and that he drove a white truck.

       {¶ 35} Cell phone records indicated that Harwell was involved. Not only did he

make multiple calls with witnesses and victims during the ordeal, but evidence was

presented that his cell phone was at or around Guthrie Road at the time of the shooting.

The trial court did not err by denying his application on the authority of R.C. 2953.74(C)(3).

       {¶ 36} The trial court also found that Harwell’s application would fail under R.C.

2953.74(C)(4), which states that the exclusion result must be outcome determinative.

Outcome determinative means that had the results of DNA testing of the offender been

presented at the trial, there is a strong probability he would not have been found guilty.

There was ample evidence to convict.

       {¶ 37} Even if we accept Harwell’s theory that testing the casings and Lambes’s t-

shirt would have yielded a result establishing the presence of another’s DNA, that sort of

result would not be outcome determinative. Rather, it would merely establish that

someone else touched the cartridge casings and had contact with Lambes. It would not

negate the substantial amount of credible evidence of Harwell’s involvement in the

kidnappings and murder. See State v. Moten, 2d Dist. Greene No. 2005-CA-5 and 2020-

CA-23, 2021-Ohio-233; State v. Sells, 2017-Ohio-987, 86 N.E.3d 891 (2d Dist.); State v.

Mason, 5th Dist. Ashland No. 2020CA00023, 2020-Ohio-6895, ¶ 47-48 (“[I]n order for the

trial court to find that touch DNA evidence on the clothing would be outcome
                                                                                            -13-


determinative, it would have to disregard all the evidence provided at trial.”); State v.

Ridley, 2020-Ohio-2779, 154 N.E.3d 462, ¶ 60 (3d Dist.) (“Given the high degree of

flexibility in the State’s theory of the case, a DNA testing result proving that another person

interacted with [the] items would not foreclose Ridley as a perpetrator[.]”).

       {¶ 38} The trial court did not err by denying Harwell’s post-conviction request for

DNA testing because he could not satisfy R.C. 2953.74(B); touch DNA testing was

available, accepted, and admissible at the time of his trial. The requirements of R.C.

2953.74(C) could not be met because identity was not at issue and the exclusion results

would not have been outcome determinative. Harwell’s three assignments of error are

overruled.

       III.   Conclusion

       {¶ 39} The judgment of the trial court will be affirmed.

                                    .............



TUCKER, P.J. and DONOVAN, J., concur.

Copies sent to:

Mathias H. Heck, Jr.
Lisa M. Light
Michael D. Harwell
Hon. Mary L. Wiseman